EX PARTE QUAYLE ACTION
This application is in condition for allowance except for the following formal matters:

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy has been filed in parent Application No. PCT/JP2019/
023206, filed on 12 June 2019.

Information Disclosure Statement
The information disclosure statements submitted on 27 February 2020
and 19 October 2020 are in compliance with the provisions of 37 CFR 1.97 and
37 CFR 1.98.  Accordingly, the information disclosure statements have been
considered by the examiner.

Drawings
The drawings are objected to because of the following informalities:
a.	The drawings fail to comply with 37 CFR 1.84(p)(5) because they include one or more reference characters not mentioned in the description.  Note, for instance, ST208 (shown in FIG. 6).
b.	In FIG. 14, the left-most reference character 232 should be drawn to a “support member” in order to be consistent with the remainder of the disclosure.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) and/or an amendment to the specification in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
a.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
b.	In line 7 of the abstract, “[Selected Drawing] Fig. 6” should be deleted.

Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Considerations - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Allowable Subject Matter
Claims 14-36 are allowable over the prior art of record.  The following is a statement of reasons for the indication of allowable subject matter:
With respect to claims 14-33, the prior art of record does not teach nor suggest the “cartridge” as claimed, comprising “a cartridge case that houses a magnetic tape; and a memory provided in the cartridge case, the memory storing information during data recording by the magnetic tape, the information being for adjusting a width of the magnetic tape during data reproduction by the magnetic tape, wherein the information includes information regarding temperature around the magnetic tape during data recording” (emphasis added).
With respect to claim 34, the prior art of record does not teach nor suggest the “memory provided in a cartridge case that houses a magnetic tape” as claimed, “the memory storing information during data recording by the magnetic tape, the information being for adjusting a width of the magnetic tape during data reproduction by the magnetic tape, the information including information regarding temperature around the magnetic tape during data recording” (emphasis added).
With respect to claim 35, the prior art of record does not teach nor suggest the “data recording apparatus” as claimed, “the data recording apparatus storing, in a memory provided in a cartridge case that houses the magnetic tape, information during data recording by the magnetic tape, the information being for adjusting a width of the magnetic tape during data reproduction by the magnetic tape, the information including information regarding temperature around the magnetic tape during data recording” (emphasis added).
With respect to claim 36, the prior art of record does not teach nor suggest the “data reproduction apparatus” as claimed, “the data reproduction apparatus reading information during data recording by the magnetic tape stored in a memory provided in a cartridge case that houses the magnetic tape and adjusting a width of the magnetic tape during data reproduction by the magnetic tape on a basis of the information, the information including information regarding temperature around the magnetic tape during data recording” (emphasis added).

Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig A. Renner whose telephone number is (571) 272-7580.  The examiner can normally be reached on Monday-Friday 9:00 AM - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CRAIG A. RENNER/Primary Examiner, Art Unit 2688